DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 6-10 and 12-13, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Newly submitted claims 15, 17 and 18 (i.e. newly submitted as of the last entered claim set submitted on August 20, 2019) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions II (claims 15, 17 and 18) and Invention II (claims 1-2, 6-10, 12-13) are related as process and apparatus for its practice.  The inventions are distinct if it can be .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15, and 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit for specifying a region of interest” in claim 1.  Note that “driving element” has been established as invoking 35 USC 112(f) interpretation in the previous actions. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 is dependent upon a cancelled claim (i.e. cancelled claim 14).  For examination purposes, Examiner assumes that Applicant intended claim 8 to be dependent on claim 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 12, the claim sets forth that the processor is “configured to obtain a detailed photoacoustic image and update on the display screen while the detailed reconstruction process is in progress”.  The claim is therefore directed to the second embodiment as set forth in paragraphs [0062]-[0072] and Figure 9 of the instant PG-Pub 2016/0150973.  However, claim 12 is dependent on claim 1, which is directed to the first embodiment which requires an input unit for specifying a region of interest (paragraphs [0057]-[0061]).  The specification explicitly discloses that, in the second embodiment, “Since a region of interest is manually determined by an operator, there is no need to select a region on a screen like in the first embodiment” (paragraph [0065]), and therefore an input unit is not required in the second embodiment.  Claim 12 appears to combine limitations of the first and second embodiment; however, the specification and updating on the display screen occurs while the detailed reconstruction process is in progress).  The claim therefore fails to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 3, it is unclear as to whether the “a light” is referring to the same emitted light or referring to a different light.  For examination purposes, Examiner assumes the former.
With regards to claim 1, in line 5, the limitation “a spherical transducer array” is recited.  It is unclear as to whether the term “spherical” is being used to describe the type of transducers/receivers in the array or referring to the arrangement of the transducers/receivers (i.e. plurality of receivers are arranged spherically), thus rendering the scope of the claim indefinite.   For examination purposes and as is supported in the specification, Examiner assumes the latter.  

With regards to claim 2, in lines 2-3, it is unclear as to whether the “tomographic photoacoustic image” is referring to the same “tomographic photoacoustic image” set forth in line 21 of claim 1 or referring to a different image.  For examination purposes, Examiner assumes the former.
With regards to claim 8, in line 2, the limitation “wherein the plurality of receivers are a hand-held receiver” is recited.  It is unclear as to whether Applicant intended to mean that the “plurality” of receivers comprise of a single hand-held receiver (which would raise further indefinite issues and potential 35 USC 112(d) issues) or that each of the plurality of receivers is a hand-held receiver.  For examination purposes, Examiner assumes the latter.  
With regards to claim 12, in line 3, it is unclear as to whether the “a detailed photoacoustic image” is referring to the same “detailed photoacoustic image” set forth in line 23 of claim 1, or referring to a different “detailed photoacoustic image”.  Further, with regards to claim 13, in line 3, it is unclear as to whether “the detailed photoacoustic image” is referring to the “detailed photoacoustic image” set forth in claim 1, line 23 or claim 12, line 3. For examination purposes, Examiner assumes that claim 12, line 3 should refer to --- the detailed photoacoustic image – instead.  
With regards to claim 12, in line 4, the limitation “and update on the display screen”.  However, it is unclear as to what is being updated.  For examination purposes, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (WO 2010/030817), as cited by Applicant, in view of Lahti et al. (US Pub No. 2014/0181717) and Kruger (US Patent No. 5,713,356).
With regards to claims 1, 8 and 10, Thornton discloses a subject information acquisition apparatus comprising:
a light exit end configured to emit light and irradiate a subject with a light in a certain timing (pg. 7, lines 1-23; pg.  13, lines 15-27; pg. 15, lines 22-27; referring to light source(s) passing radiation through a window in the encasement, wherein the light emitting end of the light source(s) and/or the window which allows the light to exit can 
a spherical transducer array including a plurality of receivers (2) configured to receive a photoacoustic wave propagated from a subject and convert the photoacoustic wave into time-series electric signals during a time period of a tomographic measurement (pg. 2, lines 30-33; pg. 11, lines 1-12, referring to the transducers which can be used as receivers;; pg. 14, lines 3-23; ; pg. 16, lines 21-30; pg. 17, lines 3-16, referring to the detection of thermoacoustic/photoacoustic waveforms and the digitization of the waveforms, wherein the thermoacoustic data is acquired for multiple views at different rotational positions; pg. 7, lines 26-32, referring to the acoustic transducers being attached to an encasement which can be “spherical” in shape and therefore the transducer array would be arranged spherically; Figures 1-2); 
a spherical supporting member (i.e. encasement having a spherical surface) having a radius of curvature and configured to support the plurality of receivers arranged spherically so as to define a focal spot of the plurality of receivers around a center of curvature and configured to be movable with respect to the subject (pg. 7, line 25-pg. 8, line 3; pg. 11, lines 3-7, referring to the transducers being arranged on the encasement with spherical surface “so that the axis of maximum sensitivity of each transducer intersects the centroid of the sphere”, and therefore a focal spot associated with the axis of maximum sensitivity is around the center of curvature associated with 
a storage unit configured to store the time-series electric signals and positional data in association with a position of each receiver during the time period of the tomographic measurement (pg. 3, lines 32-33; pg. 12, lines 2-13; pg. 15, lines 3-5, referring to the encoder which allows for the recording (i.e. storage) of angular position at any given time and the system may include data storage for storing the response signals and images; pg. 14, lines 9-11, 19-20, 25-30, note that the process of receiving, processing and storing the signals is repeated for multiple rotation positions of the encasement; pg. 16, lines 21-22);
a driving element (8; rotation stage/“electro-mechanical motion control system for rotation of the encasement relative to the support structure”; note that the “driving element” has been interpreted as corresponding to a stepping motor or a piezoelectric element, as set forth in paragraph [0035] of the corresponding instant PG-Pub, and equivalents thereof) configured to move the spherical supporting member so as to change a position of each receiver with respect to the subject (pg. 3, lines 30-31; pg. 6, lines 18-21; pg. 11, line 29-pg. 12, line 4; Figure 2);
at least one processor (i.e. “computer”) configured to perform at least a step of a tomographic reconstruction process based on the time-series electric signals during the time period of the tomographic measurement so as to obtain and display a tomographic photoacoustic image on a display screen in association with a first scanning region (pg. 2, line 30-pg. 3, line 7; pg. 5, lines 4-5; pg. 14, lines 24-30; pg. 16, line 16-pg. 17, line 23, referring to the digitized signals for each transducer being back-projected for each 
wherein the spherical transducer array is configured to receive photoacoustic waves in any region, including a “specified region of interest during a time period of a detailed measurement” and convert the photoacoustic waves in a plurality of in-phase photoacoustic wave signals in association with the focal spot (pg. 14, lines 24-30; pg. 15, 6-10, note that the “optimal point for imaging” which is at the iso-center is considered to be the “focal spot” and, as recognized by Applicant in paragraph [0050] of the corresponding instant PG-Pub 2016/0150973, “in-plane signals” can be obtained in a case where a photoacoustic wave signal is generated near the focused spot, and thus the transducer of Thornton, which acquires signals which are generated near the focused spot/”optimal point for imaging”, would convert the photoacoustic waves into “in-phase photoacoustic wave signals” in association with the focal spot; further, note that the claim is directed to an apparatus, wherein the limitations directed to specific time period in which the spherical transducer array is configured to receive photoacoustic waves is viewed as an intended use of the spherical transducer array.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the spherical transducer array of Thornton et al. is capable of receiving photoacoustic signals during any time period, including the time period of “a detailed measurement”, Thornton et al. is viewed as meeting this limitation).  

However, though Thornton et al. do disclose that multiple views are collected by rotating the stage of the spherical supporting member (pg. 14, lines 31-32; pg. 17, lines 3-12), wherein each multiple view at each rotational position would implicitly be associated with the position of each receiver recorded using the encoder and further disclose that three-dimensional volumetric representations of the tissue may be generated (pg. 12, lines 5-10),Thornton et al. do not specifically disclose that the step of the tomographic reconstruction process is further based on the stored positional data, wherein their apparatus further comprises an input unit for specifying a region of interest for a detailed photoacoustic image by being specified on the displayed tomographic photoacoustic image and wherein the at least one processor is configured to perform at least a step of a detailed reconstruction process including of a summation of the plurality of in-phase photoacoustic wave signals in the specified region of interest narrower than the first scanning region.  
Further, with regards to claim 10, Thornton et al. do not specifically disclose that their apparatus further comprises a detector configured to detect positional coordinates in the image.
note that the “input unit” has been interpreted under 35 USC 112(f) as corresponding to a mouse or touchscreen, and equivalents thereof, as set forth in paragraphs [0047] and [0061] of the instant PG-Pub 2016/0150973).  As seen in Figure 8, the display displays the selected/specified region in window (804) next to the image in window (802).    The on-demand enhancement of medical data provides an operator selection of areas/information to enhance, creating larger, clearer and more accurate views (paragraph [0009]).  Lahti et al. further disclose that location markers are provided by an operator using typed coordinates (i.e. positional coordinates in the image), using a mouse input, using a touch-based input, etc., wherein measurement values determined based on the location markers can be displayed (paragraph [0118], Figures 9 and 11).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the apparatus of Thornton et al. further comprise an input unit for specifying a region of interest for a detailed photoacoustic 
However, the above combined references do not specifically disclose that the step of the tomographic reconstruction process of the above combined references is further based on the stored positional data and that the at least one processor of the above combined references is configured to perform at least a step of a detailed reconstruction process including of a summation of the plurality of in-phase photoacoustic wave signals in the specified region of interest narrower than the first scanning region.
Kruger discloses a photoacoustic imaging technique comprising using multiple acoustic transducers acoustically coupled to a surface of tissue, wherein the transducers are moved to collect data from multiple locations to facilitate imaging (Abstract; column 1, lines 5-7; column 3, lines 54-67).  Their method for image reconstruction comprises sampling and storing pressure measurements at each transducer i beginning at time t=0 and summing the pressure signals, and for a point r’ in the tissue to be imaged, repeating the steps for each transducer and then 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the step of the tomographic reconstruction process of the above combined references be further based on the stored positional data, wherein the at least one processor is configured to perform at least a step of a detailed reconstruction process including of a summation of the plurality of in-phase photoacoustic wave signals in any specified region of interest, including a specified region of interest narrower than the first scanning region, as taught by Kruger, in order to successfully reconstruct a multi-dimensional image of the internal tissue and substantially reduce the time needed to collect sufficient information for imaging 
With regards to claim 2, the above combined references disclose that the region of interest is based on a part of a tomographic photoacoustic image of the subject captured in advanced (see Thornton et al., pg. 2, line 30-pg. 3, line 7; pg. 5, lines 4-5; pg. 14, lines 24-30; pg. 16, line 16-pg. 17, line 23, referring to the digitized signals for each transducer being back-projected for each position of the transducer geometry and reconstructing the digitized data in order to obtain an intensity image representing relative absorption; Figure 6, and therefore a tomographic photoacoustic image is provided; see Lahti et al., paragraphs [0104], [0113]-[0116], [0119]-[0128]; Figures 8 and 10, wherein the specified region of interest is based on a part of an image of the subject captured in advanced).
With regards to claim 7, Thornton et al. disclose that the at least one processor can perform the step of tomographic reconstruction process based on an image reconstruction algorithm (pg. 12, lines 5-13; pg. 16, lines 24-30; pg. 17, lines 7-16).  Kruger also discloses this limitation (column 9, lines 16-23, 29-35; column 12, lines 30-35).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. in view of Lahti et al. and Kruger as applied to claim 1 above, and further in view of Oikawa (US Pub No. 2011/0208057).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the at least one processor can adjust sound velocities of photoacoustic waves transmitted from a same spatial distance so that electric signals corresponding to the photoacoustic waves are in phase with one another in the step of a detailed reconstruction process.
Oikawa discloses a photoacoustic imaging apparatus for generating a tomographic image, wherein the apparatus includes beamformers, including a reception beamformer and a transmission beam former (2), that can perform a focusing operating, which converges ultrasonic beams by providing different delays to the transmission/reception signals of a plurality of transducers (Abstract; paragraph [0026]; note that the beamformers thus can adjust sound velocities of the photoacoustic waves as claimed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one processor of the above combined references adjust sound velocities of photoacoustic waves transmitted from a same spatial distance so that electric signals corresponding to the photoacoustic waves are in phase with one another in the step of a detailed reconstruction process, as taught by Oikawa, in order to perform a focusing operation to converge ultrasonic beams (paragraph [0026]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. in view of Lahti et al. and Kruger as applied to claim 8 above, and further in view of Courtney et al. (US Pub No. 2009/0264768).
With regards to claim 9, as discussed above, the above combined references meet the limitations of claim 8. Further, Thornton et al. disclose that each receiver includes an encoder and wherein the at least one processor detects relative positional coordinates between each receiver and the subject at the correspondent timing based on an output of the encoder (pg. 12, lines 2-13; pg. 15, lines 3-5).  
However, the above combined references do not specifically disclose that the encoder is a magnetic sensor or an optical sensor.
Courtney et al. disclose using an optical rotary encoder to identify the angular position of an imaging assembly (paragraph [0083]).  
Before the effective filing date of the claimed invention, it would have been obvious to substitute the encoder of the above combined references with an optical rotary encoder (i.e. optical sensor), as taught by Courtney et al., as the substitution of one known encoder for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. in view of Lahti et al. and Kruger et al. as applied to claim 1 above, and further in view of Razansky et al. (US Pub No. 2014/0163353).

Razansky et al. disclose a handheld device for optoacoustic imaging of an object wherein raw optoacoustic data, i.e. acoustic waves, are simultaneously collected from all the detectors and processed in order to attain images in real time (Abstract; paragraph [0059]).  A very fast reconstruction strategy is used for displaying the resulting images in real-time during the hand-held scanning procedure of a region of interest (paragraph [0063]; note that the images are thus displayed while the reconstruction process is in progress (i.e. real-time optoacoustic imaging)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be configured to obtain a detailed photoacoustic image and update on the display screen while the detailed reconstruction process is in progress, as taught by Razansky et al., in order to provide real-time optoacoustic imaging of an object (paragraph [0063]).
With regards to claim 13, Razansky et al. disclose that the at least one processor updates the detailed photoacoustic image (paragraph [0063], real-time reconstruction would provide updating of the image) and Lahti et al. discloses that the updated detailed photoacoustic image is in parallel with the tomographic photoacoustic image (See Figure 8).  

Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive. 
With regards to claim 1, Applicant argues that Thornton is silent with regards to the second feature concerning the spherical transducer array being configured to receive photoacoustic waves in the specified region of interest during a time period of a detailed measurement, etc..
Examiner respectfully disagrees and points to pg. 14, lines 24-30 and pg. 15, 6-10 of Thornton for teaching the second feature, noting that the “optimal point for imaging” which is at the iso-center is considered to be the “focal spot” and, as recognized by Applicant in paragraph [0050] of the corresponding instant PG-Pub 2016/0150973, “in-plane signals” can be obtained in a case where a photoacoustic wave signal is generated near the focused spot, and thus the transducer of Thornton, which acquires signals which are generated near the focused spot/”optimal point for imaging”, would convert the photoacoustic waves into “in-phase photoacoustic wave signals” in association with the focal spot.  Further, it is noted that the claim is directed to an apparatus, wherein the limitations directed to a specific time period in which the spherical transducer array is configured to receive photoacoustic waves is viewed as an intended use of the spherical transducer array.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the spherical transducer array of Thornton et al. is capable of receiving any time period, including the time period of “a detailed measurement”, Thornton et al. is viewed as meeting this limitation.  
With regards to Kruger, Applicant simply states that Kruger does not disclose the features of “a summation of the plurality of in-phase photoacoustic wave signals”.  
Examiner respectfully disagrees and maintains the position as set forth in the above rejection.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., With regards to Lahti, Applicant argues that Lahti (and Herzog) are “different from the claimed invention in that they fail to disclose features of the claimed invention according to which a region for switching the mode of measurement is specified”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that the claims do not set forth performing the features of the claimed invention “according to which a  region for switching the mode of measurement is specified”.  The claims do set forth an input unit for specifying a region of interest for a detailed photoacoustic image, which is taught by Lahti, and further discloses that the spherical transducer array is configured to receive photoacoustic waves “in the specified region of interest during a time period of a detailed measurement”, which as discussed above is directed to an intended use of the claimed transducer, but the claims do not set forth circuitry or any type of control mechanism that would control the features of the claimed invention to be 
Claim 1 therefore remains rejected under the previously applied prior art.  
Examiner notes that claims 1-2, 6-10 and 12-13 have been rejoined and examined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793